Citation Nr: 0302152	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for left 
ear otitis media.

(The issue of entitlement to service connection for left ear 
otitis media will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 2, 1948 to February 
27, 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for otitis media, left ear.

In October 1998 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.

In July 2000 the RO determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for otitis media of the left ear, but 
denied entitlement to service connection therefor.

In October 2002 the veteran provided oral testimony before 
the undersigned Member of the Board at a Travel Board hearing 
held in Detroit, a transcript of which has been associated 
with the claims file.  His wife was present at the hearing.

In accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for left ear otitis media, 
in spite of the fact that the RO reopened the veteran's 
claim.  

In that regard it is also noted that the Board in February 
1949 also determined that service connection was denied for 
left ear defective hearing.  The veteran has since raised a 
claim to reopen that decision.  In July 2002 the RO notified 
the veteran that service connection for impaired hearing was 
denied.  The veteran has a year from the date of notification 
to disagree with the RO's decision.  As this issue has not 
been perfected for appeal, the Board will not address whether 
new and material evidence has been presented to reopen a 
claim for service connection for left ear defective hearing 
at this time.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issue of 
entitlement to service connection for left ear otitis media 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
otitis media, left, in a decision in February 1949.  

2.  Evidence submitted since the February 1949 rating 
decision bears directly and substantially upon the issue at 
hand, is not essentially duplicative or cumulative, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the February 1949 decision wherein 
the Board denied entitlement to service connection for otitis 
media, left, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2002);  38 C.F.R. §§  3.156(a), 3.160(d), 
20.1100, 20.1104, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1949 
Board decision wherein the Board denied entitlement to 
service connection for otitis media, left is reported in 
pertinent part below.

Service medical records showed that the veteran entered the 
active naval service in January 1948 and was honorably 
discharged in February 1948 on Medical Survey because of 
perforation, left tympanic membrane.  During recruit training 
in January 1948, he was admitted to the sick list for 
complaints of impaired hearing.  

Examination revealed that the left tympanic membrane was 
absent except for a small portion attached to the malleus 
which rendered him unfit for Naval service; and he was 
accordingly discharged.  

Lay statements were received from three of the veteran's 
friends, in essence, attesting to the fact that he had 
problems with his ears and hearing impairment since service 
separation, and that the same was not noted by them prior to 
his service entrance.

In March 1948, a private medical doctor stated that he had 
treated the veteran in 1947, prior to service entrance, for 
chronic otitis media of the left ear, at which time he had a 
perforation of the left tympanic membrane and impaired 
hearing.  Currently, the doctor found no remnants of the left 
tympanic membrane.  

Evidence associated with the claims file since the February 
1949 decision wherein the Board denied entitlement to service 
connection for otitis media, left is reported in pertinent 
part below.

In March 1998, the veteran indicated that he wanted to reopen 
his claim of entitlement to service connection for left ear 
otitis media.  

In a letter dated in March 1998, the RO informed the veteran 
that new and material evidence was necessary to reopen his 
prior finally denied claim of entitlement to service 
connection for an ear condition.  In particular, that he 
needed to submit evidence showing the his condition was 
incurred in or aggravated by military service.  

The veteran submitted private medical records showing 
treatment in June 1988 for ear pathology.  

The veteran submitted sworn affidavits from his brother and 
his wife, dated in March 1998, wherein they each attested to 
knowing that the veteran had hearing impairment since the age 
of 17; that he was discharged from the military due to ear 
pathology; and that he had had problems with ear infections, 
drainage and hearing loss since service separation.  His wife 
also wrote a letter wherein she outlined the reasons for 
reopening the veteran's claim, and submitted a copy of an 
excerpt regarding ear trauma from The Merck Manual of 
Diagnosis and Therapy.  

At a personal hearing before the RO in October 1998, the 
veteran testified that he was rejected from entering the 
military in September 1947 because he had an ear infection, 
otitis media.  He was advised to get treatment from a family 
doctor, which he did, and his family doctor indicated that 
his left ear was perfect and normal.  Upon telling the 
recruiter this news, he was accepted into basic training.  
There was an incident during the training process.  He was 
accidentally, but forcibly, thrown into a swimming pool 
during a basic training exercise when his Petty Officer tried 
to push a comrade who had frozen up, into the swimming pool.  

The veteran injured his left ear when he hit the left side of 
his head and body on the side of the pool.  There was 
considerable blood in the pool.  He thereafter had pain in 
his ear, and was treated for an ear infection, recorded in 
his records as otitis media.  Then he was discharged as being 
unfit for service in February 1948.  The day he was 
discharged, he was given a supply of cotton to keep in his 
ear.

The original copies of the veteran's service medical records 
were obtained, and were duplicative of copies included in the 
record in 1949. 

In December 1998, the Director of the Livingston County 
Veterans Affairs wrote a letter on the veteran's behalf to a 
private physician, asking for opinions regarding the 
veteran's case for direct and aggravated service connection.  

In January 1999, the private physician replied and opined 
that it was possible for a prior chronic otitis condition 
with a perforated eardrum to be completely resolved so that 
later recurrence of ear problems in service would likely come 
from injury.  It was further stated that the veteran could 
have been treated effectively, his ear could have healed 
well, and then he could have subsequently been admitted to 
the Navy.  It was further opined that it was possible that 
the condition could have reoccurred spontaneously or it could 
have been aggravated by the situation that occurred when he 
was thrown into the swimming pool.  

In May 2000, the private physician responded in writing to 
specific questions asked of him by the veteran and his 
representative.  The private physician indicated that he had 
since reviewed the veteran's records, including Naval records 
dated from January 1948 to February 1948, and that the 
veteran's enlistment examination showed no indication of a 
left ear problem.  The records showed abnormality noted as 
"very large perforation in the left ear."  It was his 
opinion that, although the veteran had a history of an ear 
impairment prior to enlistment, there were no clinical signs 
of infection or perforation when he enlisted.  Records showed 
that he had a left ear problem again after his enlistment, 
and that the veteran had a left ear impairment which incurred 
in or was significantly aggravated by his military service.  

VA medical records show that the veteran underwent audiology 
evaluation in December 2000 and January 2001, showing chronic 
left ear hearing loss.  

The veteran testified at a personal hearing before the 
undersigned in October 2002.  He reiterated that he was 
pushed into a swimming pool in service and that he injured 
his ear when his head hit the side of the pool.  He 
reiterated that he was treated in sickbay for pus coming out 
of his ear.  He was treated with Penicillin and sulfur drugs.  
He discussed the above private physician's opinion's 
regarding the etiology of his inservice ear injury.  He 
contended that the incident in service of being thrown into 
the swimming pool aggravated his ear condition.  


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 201104.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Pursuant to 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Anglin v. West, 203 F. 
3d 1343, 13455-1346 (Fed. Cir. 2000) (upholding the first two 
prongs of the Cohen new and materiality test while defining 
how materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45, 620, 45, 629 (August 29, 2001).


Analysis

The Board has reviewed the evidence of record in its entirety 
and determines that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for left ear otitis media.  

In this case, the evidence added to the claims folder since 
the Board's final decision in February 1949 includes clinical 
records noting that it is possible that the veteran's 
inservice chronic otitis media resulted from injury inservice 
or aggravation of a preexisting ear condition.  Also of 
record are statements from the veteran and his family 
corroborating his history and noting that he had chronic ear 
problems following service separation.  The record shows that 
the veteran was treated privately for ear pathology during 
1988, and currently.

The RO in June 1999 denied the veteran's claim based on a 
rejection of a private medical opinion as immaterial, as 
there was no indication that the physician had reviewed the 
veteran's claims folder or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis; and because the physician 
did not offer any opinion as to the "probability" of 
service relationship, he only offered an opinion as to the 
"possibility."  

Evidence showing that the veteran made copies of his service 
medical records, and the private physician's acknowledgment 
that he had reviewed the veteran's inservice medical records, 
as made available to him by the veteran, in conjunction with 
his opinions regarding etiology and aggravation of the 
veteran's inservice ear pathology, is probative and 
sufficient to reopen the claim.  

That is, this evidence, taken together with the veteran's 
testimony, is new as it was not previously of record.  
Moreover, it is material as it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Thus, the reopening requirements of 38 
U.S.C.A. § 5108 have been met, and the claim must be reopened 
and considered on the merits.  As the Board noted earlier, it 
is undertaking development of the claim of entitlement to 
service connection for left ear otitis media.  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for left 
ear otitis media, the appeal is granted to this extent only.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

